Citation Nr: 1139821	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-16 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for acne vulgaris.

2.  Entitlement to a compensable evaluation for iron deficiency anemia.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from July 1997 to November 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision, by the Chicago, Illinois RO, which denied the Veteran's claims of entitlement to a compensable evaluation for acne vulgaris and a compensable evaluation for iron deficiency anemia.  

On September 14, 2011, the Veteran appeared at the Chicago RO and testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

At the hearing, the Veteran appears to have raised a claim for a higher rating for ulcerative colitis.  It is referred to the agency of original jurisdiction (AOJ) for appropriate action.  


REMAND

The Veteran contends that his skin condition and anemia have increased in severity; as such, he is entitled to compensable evaluations for those disabilities.  The Veteran indicated that his acne condition has worsened.  He stated that he experiences flaking of his skin which occasionally causes bleeding.  The Veteran stated that he is still on medication for his skin condition, including steroids.  The Veteran related that his iron deficiency anemia causes him to experience dizziness, fatigue, and excess blood loss.  The Veteran indicated that he has been found to be disabled by the Social Security Administration (SSA) partly as a result of his iron deficiency anemia.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The record reflects that the Veteran's claim of entitlement to compensable evaluations for acne vulgaris and iron deficiency anemia was received in June 2006.  In a December 2006 rating action, the RO denied the Veteran's claims based on the Veteran's failure to report for a scheduled VA examination.  The Veteran was informed that evidence expected from the examination that might have been material to the outcome of his claim could not be considered.  38 C.F.R. § 3.655.  

The Board notes that, in August 2006, the RO requested that a VA medical center schedule the Veteran for an examination in connection with claims for increased ratings for acne vulgaris and iron deficiency anemia.  The claims file contains a report that the Veteran failed to report for a VA examination scheduled in September 2006.  However, there is no record in the claims file of a notification letter to the Veteran regarding the scheduled examination or of notice regarding the effect on his claim if he failed to report for an examination.  In light of the fact that the record does not reflect that the Veteran was notified of the scheduled examinations or was specifically advised of the consequences of failing to report for a VA examination, the Board determines that the Veteran should be provided one more opportunity to report for a VA examination.  (The Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190(1991).)  

At his hearing in September 2011, the Veteran testified that his service-connected disabilities at issue have worsened.  The Veteran indicated that he experiences a significant amount of blood loss as a result of his service-connected colitis and as a result, his anemia has worsened, making him very tired and requiring him to take multiple naps during the day.  The Veteran related that his anemia causes tiredness, shortness of breath and frequent headaches.  The Veteran indicated that he has not been prescribed any specific medications, but he takes over-the-counter medications.  The Veteran also reported that the medications he currently takes make him hungry; therefore, his weight fluctuates on a regular basis.  The Veteran indicated that he also experiences dizziness and he is always cold.  

The Veteran testified that his acne vulgaris causes itching.  He reported having dark spots around his face and blotches.  The Veteran indicated that did not recall being notified of a scheduled VA examination; he stated that, if they scheduled an examination, they forgot to tell him.  The Veteran stated that any time he has had to come in and see his doctor, he has come in.  He did not recall being asked to report for an examination.  

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran-claimant alleges that his service-connected disability has worsened, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability.  Snuffer v. Gober, 10 Vet. App. 400, 403(1997) (holding that a veteran was entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  As noted, the Veteran has testified to the effect that his acne vulgaris and iron deficiency anemia have grown worse.  

Given the contention of worsening and the Veteran's testimony explaining why he failed to report for the examination scheduled in September 2006, the Board finds that the Veteran should be given another opportunity to report for a VA examination in order to determine the severity of his acne vulgaris and iron deficiency anemia.  (The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).)  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the AOJ for the following actions:  

1.  The AOJ should obtain the names and addresses of all medical care providers who have treated the Veteran for his acne vulgaris and/or anemia since March 2004.  After securing any necessary releases, obtain those records that have not already been associated with the claims file.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

2.  The Veteran should be afforded a VA skin examination to determine the extent of the service-connected acne vulgaris.  The claims folder, including all information received pursuant to the above request for records, must be made available to the examiner for review in connection with the examination.  All indicated tests and studies deemed necessary should be performed.  The examiner should report the percentage of the whole body, and the percentage of exposed areas affected by acne vulgaris.  The examiner should indicate whether the skin disease has required the use of systemic therapy such as corticosteroids or other immunosuppressive drugs.  The examiner should also specifically note the extent that the Veteran's acne vulgaris causes disfigurement.  Scarring due to acne vulgaris, if any, should be described in detail.  The examiner should take into account flare-ups the Veteran may experience.  

3.  The Veteran should also be scheduled for a VA examination to ascertain the severity of his iron deficiency anemia.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to the examination.  The examiner should comment on the severity of symptomatology that is attributable to iron deficiency anemia, including any weakness, fatigue, headaches, lightheadedness, shortness of breath, syncope, or heart problems.  Hemoglobin levels should be specifically noted.  If any of the Veteran's complaints or symptoms are attributable to non-service-connected conditions, the examiner should so indicate.  

4.  Thereafter, the AOJ should review the claims folder and ensure that all of the requested development actions have been conducted.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If a requested examination does not include fully detailed descriptions of symptoms and necessary test reports, special studies or adequate responses to the specific information requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268(1998).  

5.  Thereafter, the AOJ should re-adjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If a benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which includes a summary of additional evidence submitted.  The SSOC must provide reasons and bases for any decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  No action is required of the Veteran until he receives further notice.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

